Citation Nr: 0607459	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for chronic sinusitis 
status-post nasal trauma and surgical repair of a nasal 
obstruction.

3.  Entitlement to service connection for varicose veins in 
the lower extremities status-post stripping ligation of the 
left lower extremity.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bronchial pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from July 1953 to August 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

A review of the record reveals that the veteran submitted 
three VA-9 forms to perfect the issues on appeal; one in 
March 2003, one in March 2004, and one in March 2005.  On 
each form, the veteran requested a hearing before the Board 
to be scheduled at the RO.  It appears that the RO scheduled 
a hearing to be held before the Board in December 2005, but 
the notice was sent to a former address of the veteran's and 
the veteran did not appear for the hearing.  

In February 2006, the veteran asserted his continued desire 
to have a hearing before the Board scheduled at the RO.  It 
appears that through no fault of the veteran, the scheduled 
hearing was missed.  Thus, in an effort to fully assist this 
veteran, the appeal is remanded so that the requested hearing 
may be scheduled.

Therefore, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.  Ensure 
that proper notice is sent to the 
veteran's most recent address of record.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


